 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   YIU MING POON, et al.,                              Case No. 1:18-cv-01608-DAD-SAB

 9                  Plaintiffs,                          ORDER DISREGARDING STIPULATION
                                                         FOR DISMISSAL OF ACTION
10           v.
                                                         (ECF Nos. 13, 14)
11   KNIGHT REFRIGERATED, LLC., et al.,
                                                         DEADLINE: FEBRUARY 28, 2019
12                  Defendants.

13

14          On February 7, 2019, Plaintiffs filed a stipulation to dismiss this action pursuant to Rule

15 41(a)(1) of the Federal Rules of Civil Procedure due to the parties reaching a settlement. (ECF

16 No. 13.) On February 8, 2019, Defendants filed a declaration by counsel stating that the

17 agreement was that the stipulation would not be filed until Defendants received a signed release

18 from the plaintiffs. Plaintiffs have not been able to sign the release due to being out of town and

19 would be returning this week to sign the release. Defendants request that the action not be
20 dismissed until they have received the signed settlement agreement.

21          Based on the foregoing, the stipulation for dismissal, filed February 7, 2019, is HEREBY

22 DISREGARDED.          On or before February 28, 2019, Plaintiffs shall file a stipulation for

23 dismissal or a notice informing the Court of the status of the settlement.

24
     IT IS SO ORDERED.
25

26 Dated:      February 11, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
